Case 18-12662-ab| Doc 130 Entered 01/25/19 15:12:19 Page 1 of 1

UNITED STATES BANKRUPTCY COURT

DISTRICT OF NEVADA

In re: MEDIZONE INTERNATIONAL, INC., Debtor Case No. lS-l2662-ABL
TRANSFER ()F CLAIM FOR SECURITY

CLAIM NO. l HAS BEEN FILED IN THIS CASE by Jill C. Marshall (“Mrs. Marshall” or
“Transferor”), in the amount of $466,812.00. Such claim has been transferred to Meyers Law Group,
P.C. (“MLG” or “Transferee”), as of January l, 2019, as security for present and future obligations
owing from Mrs. Marshall to MLG, pursuant to the Assignment of Claim entered into by and between
Mrs. Marshall and MLG.

MLG, as transferee, hereby gives evidence and notice pursuant to Rule 300l(e)(4), Fed. R.
Banl<r. P., of the transfer, for security, of the claim referenced in this evidence and notice. Transferor
has authorized Transferee to receive directly all distributions or other payments made on account of the
claim, and therefore, all distributions or payments made on account of said Claim No. l must be
paid bv the trustee of the chapter 7 estate of MEDIZONE INTERNATIONAL, INC., Debtor. Case
No. 18-12662, directly to Transferee.

Mevers Law Group, P.C. b J ill C. Marshall
Name of Transt`eree Name of Transferor

Court Claim Nurnber: l
Amount of Claim: S466,8l2.00 (as of 4/l3/18)
Date Claim Filed: May ll, 2018

Name and Address Where notices should be sent:

To Transferee: To Transferor:
Meyers Law Group, P.C. Jill C. Marshall
Attn: Merle C. Meyers, Esq. l44 Buena Vista
44 Montgomery St., Ste. 1010 Stinson Beach, CA 94970
San Francisco, CA 94104 Tel: (415) 868-0300
Tel: (415) 362-7500 Email: drjillnmd(d`>_gmail.com

Fax: (415) 362-7515
Email: mmcvcrs@mevcrslawgroupein

 

l declare under penalty of perjury that the information provided in this notice is true and correct
to the best of / an belief.

 
 
 
 
  

DATED: January 25, 2019

 

   

v

By: l
/l€lerl

Mey

. Mé¢rS/, Pre vein

/
e
rs Law Group .C., Transferee

